Title: Thomas Jefferson’s Account with Joseph Milligan, [8–10 March 1809]
From: Milligan, Joseph
To: Jefferson, Thomas


          
  8–10 Mar. 1809 
          Thomas Jefferson Esqr
          
            
              1807
              
              
              To Joseph Milligan
            
            
              November 
              7th
              To
                1 Malthus on population—2 vols Calf Gilt
              
              
              
               
              
$ 8
              –
              00
            
            
              1808
            
            
              March
              8
              To
                  1 Middletons Cicero 3 vols calf Gilt 
              
              
              
              
              10
              –
              50
            
            
              
               〃
              To
                1 McMahons gardeners calender 
              
              
              
              
              3
              –
              50
            
            
               〃
              31
              To
                1 Bells Anatomy plates 4 vols 
              
              
              
              
              20
              
              00
            
            
              
               〃
              To
                 1 Bartons Botany Boards
              
              
              
              
              6
              
              00
            
            
              April
              30
              
            
            
              
              
              To
               Binding
              
            
            
              
              
              〃
                Columbiad calf Gilt 4to  
              
$4
              –
              00
              
            
            
              
              
              〃
                 Agriculture de Serres 2 vols 4to  
              
$6
              
              00
              
            
            
              
              
              〃
                 Histoire de Pologne 4 vols 8vo  
              4
              –
              00
              
            
            
              
              
              〃
                Ramseys washington—8vo  
              1
              –
              00
              
            
            
              
              
              〃
                Corinne 3 vols 12mo 
              1
              –
              50
              
            
            
              
              
              〃
               Ditto 2 vols 8vo  
              2
              –
              00
              
            
            
              
              
              〃
                Ainsworths Dictionary 2 vols 
              2
              –
              00
              
            
            
              
              
              〃
                Maxime de Tyr 2 vols 
              2
              
              00
              
            
            
              
              
              〃
                 Pharmicopia of Boston 
              0
              
              50
              
            
            
              
              
              〃
                  Societe D,Agriculture 4 vols ½ Bound 
              2
              
              00
              
            
            
              
              
              〃
                Poudre par Cossigne 
              0
              
              50
              
            
            
              
              
              〃
                Burrs Trial 
              0
              
              50
              
            
            
              
              
              〃
              
  Agricolas Memoirs Agricoles 1806 7  
              0
              
              50
              
            
            
              
              
              〃
                 Nautical Almanack 1797 
              0
              
              50
              
            
            
              
              
              〃
                Connaisance de Tems 
              0
              
              50
              
            
            
              
              
              〃
                Le Vin par Cossigne 
              0
              
              50
              
            
            
              May
              2nd
              〃
                 Preface de Ballendenies 
              0
              
              50
              
              28

              –
              50
            
            
              
              
              〃
                Life of Cumberland 
              
              
              
              
              2
              –
              00
            
            
              
              7
              〃
                Coopers Surgery 
              
              
              
              
              2

              –
              75
            
            
              
               〃
              〃
              Childrens Books as ⅌ Bill furnished 
              
              
              
              
              7

              –
              68
            
            
              June
              13
              〃
                 Spences pamphlet 
              
              
              
              
              0

              –
              50
            
            
              July
              13
              〃
                
Broughams Speech 
              
              
              
              
              0
              –
              37½
            
            
              
              14
              〃
                 Examination of the conduct of Great Britain 
              
              
              
              
              0
              –
              37½
            
            
              
              
              
              Amount carried over
              
              
$90

              –
              18 
            
            
            
              Page 2:
            
            
              1808
            
            
              September
              3rd
              To
              Binding
              
            
            
              
              
              
              State papers 3 vols 8vo—75 
              
$2
              –
              25
              
            
            
              
               〃
              〃
              Ditto 1 vol folio
              1
              –
              50
              
            
            
              
               〃
              〃
                 Dictionary of the Bible 
              
$2
              –
              00
              
              
$5

              –
              75
            
            
              October
              14th
              〃
                 Foxes Historical Works  
              
              
              
              
              2

              –
              50
            
            
              1809
            
            
              January
              
              〃
              
   Conversations on chemistry 2 vols 
              
              
              
              
              5

              –
              00
            
            
              Feby
              17
              〃
               Scientific dialogues 6 vols 
              
              
              
              
              5

              –
              75
            
            
              
              24
              
              Binding
              
            
            
              
               〃
              〃
              American Philosophical Transactions 
              
$2 
              
              00
              
            
            
              
              
              〃
               Vocabularie Marine de L,Escalies 
              
$4
              –
              50
              
            
            
              
               〃
              〃
              
 Physics ½ Bound 
              1
              –
              50
              
            
            
              
               〃
              〃
              Poems 
              1
              –
              50
              
            
            
              
               〃
              〃
              Political 
              1
              –
              50
              
            
            
              
               〃
              〃
              
 Louisiana  
              1
              –
              50
              
            
            
              
               〃
              〃
              Arts
              1
              –
              00
              
            
            
              
               〃
              〃
               Commercis de Romani 
              1
              –
              00
              
            
            
              
               〃
              〃
              Agriculture 
              1
              –
              00
              
            
            
              
               〃
              〃
               Ship New Jersey 
              1
              –
              00
              
            
            
              
               〃
              〃
                Political American 2 vols 8vo  
              1
              –
              00
              
            
            
              
               〃
              〃
              Medecine 
              0
              –
              75
              
            
            
              
               〃
              〃
              Local
              0
              –
              75
              
            
            
              
               〃
              〃
              
 Political English 1805–7  
              0
              –
              75
              
            
            
              
               〃
              〃
              
 Ditto 1808  
              0
              –
              75
              
            
            
              
               〃
              〃
              
  Ditto American 1806  
              0
              –
              75
              
            
            
              
               〃
              〃
              Historical 
              0
              –
              75
              
            
            
              
               〃
              〃
              
 Yellow Fever  
              0
              –
              75
              
            
            
              
               〃
              〃
              Arts
              0
              –
              75
              
            
            
              
               〃
              〃
              personal
              0
              –
              75
              
            
            
              
               〃
              〃
              
 Religious  
              0
              –
              75
              
            
            
              
               〃
              〃
              Agricultural 
              0
              –
              75
              
            
            
              
               〃
              〃
              Orations
              0
              –
              50
              
            
            
              
               〃
              〃
              Natural History 
              0
              –
              50
              
            
            
              
               〃
              〃
              Military 
              0
              –
              50
              
            
            
              
               〃
              〃
              Topographical 
              0
              –
              50
              
            
            
              
               〃
              〃
              Fine Arts
              0
              –
              50
              
            
            
              
               〃
              〃
               Gregoire des Negers 
              0
              –
              50
              
               
               
               
            
            
              
              
              
              
              
$28
              –
              75
              
              
$109

              –
              18 
            
            
            
              Page 3:
            
            
              1809
            
            
              
              
              
              Binding
              
            
            
              February
              24
              To
                Lastirie du Cottonier 8vo  
              
$00

              –
              50
              
            
            
              
              〃
              〃
              
 Natural Philosophy  
              00

              –
              50
              
            
            
              
               〃
              〃
              
 Canals

              00

              
              50
              
            
            
              
               〃
              〃
               
Mathematical 
              00
              
              37½
              
            
            
              
               〃
              〃
              Commerce
              00
              
              37½
              
            
            
              
               〃
              〃
              Manufacturies 
              00

              
              25
              
            
            
              
               〃
              〃
                Societe de Agriculture Vol 10th  
              00

              
              50
              
            
            
              
               〃
              〃
              Ecoles Normales Vol 6th  
              00

              
              50
              
            
            
              
               〃
              〃
               Foxs History Calf Gilt 
              1

              
              00
              
            
            
              
               〃
              〃
               Ludlows Memoirs—Do 3 vols 
              3

              
              00
              
            
            
              
               〃
              〃
              Fables 
              0

               
              50
              
              
$36
              –
              75
            
            
              March
               8
              
              Binding
              
            
            
              
              
              〃
                
Conversations on Chemistry 2 vols 
              
$1

              –
              50
              
            
            
              
               〃
              〃
              
 Batture 1808  
              0

              –
              50
              
            
            
              
               〃
              〃
              
 Ditto 4to  1808  
              0

              –
              75
              
            
            
              
               〃
              〃
              Political 1808
              0

              –
              50
              
            
            
              
               〃
              〃
              
 Embargo 1808  
              0

              –
              50
              
            
            
              
               〃
              〃
              
 Louisiana  
              0

              –
              75
              
            
            
              
               〃
              〃
               Voyage de Humboldt (Boards) 
              0

              –
              50
              
            
            
              
               〃
              〃
               Hortus Siccus—Crowninshield 
              0

              –
              75
              
            
            
              
               〃
              〃
              Penmanship Morocco Gilt 
              1

              –
              25
              
            
            
              
               〃
              〃
              Newspapers 9 vols 
              
$22

              –
              50
              
            
            
              
               〃
              〃
              Blue Morocco case
              1

              –
              50
              
            
            
              
               〃
              〃
              Letter List
              2

               
              00
               
              
$33
               
              00
            
            
              
              
              
              Cr
              
              
              
              
              178
              –
              93
            
            
              
              
              
                By 2 Setts Mrs Warrens American war 
              
$12

              –
              00
              
            
            
              
              
              
              By 2 Maps U States—7 00 
              14

              –
              00
               
              
$26
               
              00
            
            
              
              
              
              
              
              
              
              
              
$152
              –
              93
            
          
          
        